DETAILED ACTION
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCausland (US 5765223).
Claim 1: McCausland discloses an apparatus (10) comprising a plastic (Col 3, 34-40) shield (16) attached to a headband (22+20+14+25), the shield having a first width and extending substantially parallel to a substantially vertically disposed tangential longitudinal plane of the headband when worn by a user in a standing position (see Fig 4 and note that applicant’s own device when fastened at its ends is round and so is the headband of McCausland so it also meets these claim limitations), the headband includes a water tight seal (12; Col 4, 5-14) in the form of a sponge cushion extending a second width and configured to contact a skin of a user to separate the forehead portion from the face portion with the face positioned behind the shield. A bottom width of the shield is less than the width of the seal (see Fig 3). 
Claim 3: McCausland teaches the shield being a rounded rectangular shape, which is the same shape disclosed by applicant to constitute “rectangular” with the first width and the shield length measure in an orthogonal direction from the headband (see Figs 3-4). 
Claims 4-5: McCausland discloses the headband (14+20+22+25) having a width greater than the shield width and the width of the seal (see Fig 3) and this width of the headband is configured to wrap around a head of the user (see Fig 3). 
Claim 6: McCausland illustrates the seal to have a rectangular cross sectional shape extending towards the skin of the user in use (see Figs 3-4). 
Claims 7 and 9: McCausland illustrates the seal to have a D-shaped cross-section in the vertical direction (see Fig 3) that extends towards the skin of the user and that shape forms a continuously curvilinear cross-sectional shape extending towards the user’s skin. 
Claim 10: McCausland discloses a portion of the headband (14) can have a width of 1.5 inches (Col 3, 55-65) and the seal is illustrated with a smaller width than this that tapers to zero, so McCausland discloses the seal extending towards the skin of the user by less than one inch since it tapers to zero (see Fig 3). 
Claims 11 and 20: McCausland discloses an apparatus (10) comprising a plastic (Col 3, 34-40) shield (16) attached to a headband (22+20+14+25), the shield having a first width and extending substantially parallel to a substantially vertically disposed tangential longitudinal plane of the headband when worn by a user in a standing position (see Fig 4 and note that applicant’s own device when fastened at its ends is round and so is the headband of McCausland so it also meets these claim limitations), the headband includes a water tight seal (12; Col 4, 5-14) in the form of a sponge cushion extending a second width and configured to contact a skin of a user to separate the forehead portion from the face portion with the face positioned behind the shield. A bottom width of the shield is less than the width of the seal (see Fig 3) and the seal is formed as a sponge protrusion formed on the headband, which is what applicant is claiming with their “protrusion” language and this protruding seal (see Fig 3) contacts the skin of a user when worn and the seal extends continuously along its width. 
Claim 12: McCausland discloses the protrusion that forms the seal (12) is positioned along a top edge of the headband (see Fig 4). 
Claims 13 and 15-16: McCausland discloses the protrusion to continuously extend between a user’s ears because this is dependent on the size of the person’s head and the device of McCausland is adjustable so the seal and the shield are each capable of extending between a user’s ears (see Figs 3-4). Since the seal can extend behind the two ears of the wearer, this also means that the seal/protrusion would direct water from the forehead towards the ears because this is how a wicking material works. 
Claim 14: McCausland discloses an elastic fastener (25) attached to the headband and separate from the watertight seal (see Figs 3-4). 
Claim 17: McCausland discloses the protrusion having a flat surface contacting the skin of the user (see Figs 3-4). 
Claim 18: McCausland illustrates the seal to have a D-shaped cross-section in the vertical direction (see Fig 3) that extends towards the skin of the user and that shape forms a continuously rounded surface/shape extending towards the user’s skin.
Claim(s) 1-6, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson (US 4852185). 
Claim 1: Olson discloses an apparatus comprising a plastic shield (13; Col 2, 50-60) attached to a headband (10+14), the shield having a first width (see Fig 2) and extending substantially parallel to a substantially vertically disposed tangential longitudinal plane of the headband (Col 2, 35-42) when worn by a user that is standing (see Fig 1), the headband including a watertight seal (10; Col 2, 50-60) continuously extending a second width that is greater than the first width of the shield (see Figs 1-2) and the watertight seal is configured to contact skin of a user to separate a forehead portion from the face portion (see Fig 1) with the user’s face behind the shield (see Fig 1). 
Claim 2: Olson discloses the shield contacting the headband with the first width (see Fig 2). 
Claim 3: Olson discloses the shield being a rounded rectangle (see Fig 3) defined by the first width and a shield length measured orthogonally from the headband (see Fig 3) and the office notes that applicant’s own “rectangular shaped” shield is also a rounded rectangle. 
Claims 4-5: Olson discloses the headband having a third width (10+14) greater than the first width and the second width (see Fig 2) with this third width configured to wrap around a user’s head (see Fig 1). 
Claim 6: Olson discloses the watertight seal to have a rectangular cross-sectional shape (see Fig 4) extending towards the skin of the user (see Figs 1 & 4). 
Claim 9: Olson discloses the watertight seal to be continuously curvilinear in top cross-sectional view (see Fig 2) extending towards a user’s skin. 
Claim 10: Olson discloses the seal to have a thickness/width of ½-1inch (Col 2, 60-65) so it extends towards the skin of the user up to one inch. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCausland (US 5765223) in view of Olson (US 4852185).
Alternatively, or additionally, if applicant disagrees that McCausland teaches the watertight seal because the seal is a sponge that is absorbent, but also described as preventing liquids from touching a person’s face (Col 4, 4-12), the office submits the following alternative rejection. 
Claim 1: McCausland discloses an apparatus (10) comprising a plastic (Col 3, 34-40) shield (16) attached to a headband (22+20+14+25), the shield having a first width and extending substantially parallel to a substantially vertically disposed tangential longitudinal plane of the headband when worn by a user in a standing position (see Fig 4 and note that applicant’s own device when fastened at its ends is round and so is the headband of McCausland so it also meets these claim limitations), the headband includes a seal (12; Col 4, 5-14) in the form of a sponge cushion extending a second width and configured to contact a skin of a user to separate the forehead portion from the face portion with the face positioned behind the shield. 
McCausland discloses the invention essentially as claimed except for the seal being watertight. Olson, however, teaches a transparent face shield (see Figs 1-2) wherein the shield includes a watertight seal (10) made of plastic foams (Col 2, 50-55) which are known to be watertight and McCausland already discloses a desire to prevent liquids from contacting a user’s face. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of McCausland by providing the sponge of a plastic foam thereby forming a watertight seal. 
Claims 2 and 4-5: modified McCausland discloses the device of claim 1 and McCausland discloses the invention essentially as claimed except for the first width being where the shield contacts the headband. Olson, however, teaches providing face shields with a watertight seal (10) that extends wider than the face shield where the face shield meets the headband for the common sense reason that this would provide a larger seal and thereby deflect more unwanted liquids from contacting the user’s face. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified McCausland by providing the watertight seal to have a width greater than the width of the shield where the shield contacts the headband in view of Olson in order to better protect a user’s face from unwanted liquid during use. This modification would also result in the headband having a width greater than the shield width and the width of the seal since the headband wraps around the head of the user. 
Claim 3: modified McCausland discloses the device of claim 1 and McCausland further discloses the shield being a rounded rectangular shape, which is the same shape disclosed by applicant to constitute “rectangular” with the first width and the shield length measure in an orthogonal direction from the headband (see Figs 3-4). 
Claim 6: modified McCausland discloses the device of claim 1 and McCausland further discloses illustrates the seal to have a rectangular cross sectional shape extending towards the skin of the user in use (see Figs 3-4). 
Claims 7 and 9: modified McCausland discloses the device of claim 1 and McCausland further illustrates the seal to have a D-shaped cross-section in the vertical direction (see Fig 3) that extends towards the skin of the user and that shape forms a continuously curvilinear cross-sectional shape extending towards the user’s skin. 
Claims 8: modified McCausland discloses the invention of claim 1 and further discloses the watertight seal comprising a rectangular cross-sectional shape extending towards the user’s skin. Modified McCausland discloses the invention essentially as claimed except for the watertight seal having a P-shaped cross-sectional shape. However it would have been obvious to one of ordinary skill in the art at the time of filing to modify the watertight strip/seal of modified McCausland to be P-shaped, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by McCausland in light of applicant’s own disclosure even stating that the watertight strip/seal can have a rectangular shape, triangular, square, D-shaped, P-shaped, half circle, or multiple cords” (Page 7 last lines).
Claim 10: modified McCausland discloses the device of claim 1 and McCausland further discloses a portion of the headband (14) can have a width of 1.5 inches (Col 3, 55-65) and the seal is illustrated with a smaller width than this that tapers to zero, so McCausland discloses the seal extending towards the skin of the user by less than one inch since it tapers to zero (see Fig 3). 
Claims 11 and 20: McCausland discloses an apparatus (10) comprising a plastic (Col 3, 34-40) shield (16) attached to a headband (22+20+14+25), the shield having a first width and extending substantially parallel to a substantially vertically disposed tangential longitudinal plane of the headband when worn by a user in a standing position (see Fig 4 and note that applicant’s own device when fastened at its ends is round and so is the headband of McCausland so it also meets these claim limitations), the headband includes a sponge seal (12; Col 4, 5-14) in the form of a sponge cushion extending a second width and configured to contact a skin of a user to separate the forehead portion from the face portion with the face positioned behind the shield. A bottom width of the shield is less than the width of the seal (see Fig 3) and the seal is formed as a sponge protrusion formed on the headband, which is what applicant is claiming with their “protrusion” language and this protruding seal (see Fig 3) contacts the skin of a user when worn and the seal extends continuously along its width. 
McCausland discloses the invention essentially as claimed except for the seal being watertight. Olson, however, teaches a transparent face shield (see Figs 1-2) wherein the shield includes a watertight seal (10) made of plastic foams (Col 2, 50-55) which are known to be watertight and McCausland already discloses a desire to prevent liquids from contacting a user’s face. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of McCausland by providing the sponge of a plastic foam thereby forming a watertight seal. 
Claim 12: modified McCausland discloses the device of claim 11 and McCausland further discloses the protrusion that forms the seal (12) is positioned along a top edge of the headband (see Fig 4). 
Claims 13 and 15-16: modified McCausland discloses the device of claim 11 and McCausland further discloses the protrusion to continuously extend between a user’s ears because this is dependent on the size of the person’s head and the device of McCausland is adjustable so the seal and the shield are each capable of extending between a user’s ears (see Figs 3-4). Since the seal can extend behind the two ears of the wearer, this also means that the seal/protrusion would direct water from the forehead towards the ears because this is how a wicking material works. 
Claim 14: modified McCausland discloses the device of claim 1 and McCausland further discloses an elastic fastener (25) attached to the headband and separate from the watertight seal (see Figs 3-4). 
Claim 17: modified McCausland discloses the device of claim 11 and McCausland further discloses the protrusion having a flat surface contacting the skin of the user (see Figs 3-4). 
Claim 18: modified McCausland discloses the device of claim 11 and McCausland further illustrates the seal to have a D-shaped cross-section in the vertical direction (see Fig 3) that extends towards the skin of the user and that shape forms a continuously rounded or curved surface/shape extending towards the user’s skin. Alternatively, modified McCausland discloses the invention of claim 11 and further discloses the watertight seal comprising a rectangular cross-sectional shape extending towards the user’s skin. Modified McCausland discloses the invention essentially as claimed except for the watertight seal having a P-shaped cross-sectional shape. However it would have been obvious to one of ordinary skill in the art at the time of filing to modify the watertight strip/seal of modified McCausland to be P-shaped, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by McCausland in light of applicant’s own disclosure even stating that the watertight strip/seal can have a rectangular shape, triangular, square, D-shaped, P-shaped, half circle, or multiple cords” (Page 7 last lines). A P-shaped cross sectional shape would result in a rounded surface of the seal/protrusion contacting the skin of the user. 
Response to Arguments
Applicant’s arguments filed 8/5/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772